Citation Nr: 1441624	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis with spondylolisthesis of the lumbar spine. 

2.  Entitlement to service connection for a right hip disability, to include consideration as secondary to degenerative arthritis with spondylolisthesis of the lumbar spine. 

3.  Entitlement to service connection for a bilateral leg disability, to include consideration as secondary to degenerative arthritis with spondylolisthesis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967. 

This matter arises to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded the case for development in August 2010 and December 2013. 

The claims file reflects that the Veteran requested a hearing before a Veteran's Law Judge; however, in October 2009 he failed to report for the hearing.  VA's notification letter sent to the Veteran has not been returned by the United States Postal Service as undeliverable, and the Veteran has not explained his failure to report or requested rescheduling of the hearing.  Accordingly, as noted in the Board's December 2013 remand, the request for a hearing is considered to be withdrawn pursuant to 38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  The Veteran's current lumbar degenerative disc disease (which causes right lower extremity radiculopathy and complaints of decreased sensation), arthritis, and spondylolisthesis of L5 on S1 were not manifest in service and are unrelated to service, and lumbar spine arthritis was not manifest to a degree of 10 percent within 1 year of separation.

2.  The Veteran's current right hip degenerative arthritis was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.

3.  The Veteran's current arthritis of his knees was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for right hip disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for bilateral leg disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in November 2006.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2007 and 2014; and afforded the Veteran the opportunity to give testimony before the Board (which he declined).  The examinations are collectively adequate as they show consideration of the claims record and the Veteran's contentions, and render the needed medical opinions in light of the evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

In this case, the evidence, particularly the 2014 VA examination reports, identifies the Veteran's current disabilities as lumbar spine degenerative disc disease and arthritis, right hip arthritis, and bilateral knee arthritis.  

Service treatment records show that in September 1964, a locker fell, hitting the Veteran in the left gluteal area.  On evaluation, his spine flexed, rotated, and extended fully, and the impression was soft tissue trauma.  Five days later, the Veteran was seen for complaints of low back pain localized to the left side with supraspinatus tenderness.  X-rays showed no fracture but there was a slight tilt of the spine to the right.  Two more days later, he had slight improvement.  In October 1964, he had the same problem with muscle spasm on the right and tenderness on the left.  

On service discharge examination in September 1967, the Veteran reported that he had some pain in his back when lifting or with prolonged standing.  He stated that his spine was tilted by a falling wall locker in 1964.  The examiner commented that he complained of leg cramps with long marching, and had low back pain since being hit by a wall locker 3 years prior.  No treatment was required for pain.  On clinical evaluation, his spine and lower extremities were normal.  

Private medical records from 1995 to 2005 show no back complaints and no diagnoses or impressions of arthritis of the Veteran's lumbar spine, right hip, or either knee.  

In the Veteran's February 2006 VA Form 21-526, he indicated that he had declining health.  He had previously slept in his truck or motels in his job as a truck driver.  He reported that he had had a low back condition since service, that he now had right hip and bilateral leg pain with numbness to his lower extremities, and that he could no longer sense pressure on a truck accelerator.  

In May 2007, a VA examiner opined that the Veteran's degenerative arthritis with spondylolisthesis was not likely related to a 40-year old injury, but was more likely a natural occurring phenomenon.  The examiner did not give reasons for this opinion, and remand for corrective action in August 2010 resulted only in a May 2007 statement from that examiner that there was no change in his prior opinion.  Accordingly, the Board remanded again in December 2013.  

VA examinations in 2014 noted that the Veteran was discharged from service in 1967 and after that, ran a machine in a coal mine for 18 years and later drove a truck from 1991 to 2005.  

On VA hip examination in February 2014, the examiner considered that the Veteran was claiming service connection for a right hip condition and that no right hip problems were noted in service treatment records or until May 2007, when an X-ray showed minimal degenerative arthritic changes.  This was the first available evidence of right hip arthritis.  The examiner noted that the Veteran reported never having any injuries to his right hip and that he began to have right hip pain starting in the mid-1980's.  The examiner's opinion was that it was less likely than not that his current right hip condition was due to service, and that it was more likely than not that it was due to his occupational history superimposed on age progression.  The examiner noted that he had not had any significant symptoms until the mid-1980's.  

On VA back examination in February 2014, the examiner noted that the Veteran was claiming service connection for back conditions related to service, and that in September 1964, a wall locker fell on him, striking his left gluteal area.  He was diagnosed with soft tissue trauma and had normal X-rays but complained of back pain and muscle spasms over the next 2 weeks and reported back pain with activity on service discharge examination in July 1967.  The examiner noted the examiner's comments on service discharge examination, that there were no medical records for review from 1967 until 2001, and that the treatment records from 2001 until March 2006 were silent for back complaints.  In June 2006, lumbar degenerative disc disease and spondylolisthesis of L5 on S1 were shown on X-ray, and the examiner noted that this was the first available evidence that the Veteran had arthritis or any chronic conditions involving his lumbosacral spine.  The examiner noted the Veteran's work history and that he reported always having had lower back pain since his injury in 1964, with the beginning of progression of pain in 1997.  He noted that the Veteran denied any history of other back problems.  The examiner's opinion was that it was unlikely that any of the Veteran's current back conditions was due to his in-service back injury, and that it was more likely than not that they were due to his occupational history superimposed on age progression.  The examiner noted that the mechanism of the Veteran's in-service back injury was not the type that would have caused the chronic degenerative changes of lumbosacral spine arthritis and degenerative disc disease with radiculopathy which were present on multiple spinal levels.  The spondylolisthesis of L5 over S1 was not likely due to his in-service back injuries, since X-rays from September 1964 did not show any pars interarticularis defects or injuries.  

On VA knee and lower leg examination in April 2014, the examiner noted that the Veteran complained of chronic right and left knee pain and stated that knee pains began in about 1985.  The examiner found that the Veteran has mild osteoarthritis of each knee, and that mild osteoarthritis of his knees had been reflected on X-rays in November 2009.  The examiner also found that the Veteran has degenerative arthritis with spondylolisthesis and right leg radiculopathy.  He stated that the decreased sensation of the Veteran's right lower extremity was related to the Veteran's degenerative arthritis of his spine with spondylolisthesis and right leg radiculopathy.  He opined that the arthritis of the Veteran's knees was not caused by or a result of in-service complaints, diagnoses, or treatment, and that his arthritis did not at least as likely as not manifest to a compensable degree in the first post-service year.  In concluding that the arthritis of the Veteran's knees was unrelated to service, he noted that there were no reported in-service knee injuries.  His current knee conditions were felt to be likely due to his occupational history superimposed on normal age progression.  

First, for lumbar spine disability, the Board concludes that the Veteran's current degenerative disc disease, arthritis, and spondylolisthesis were not manifest in service or to a degree of 10 percent within 1 year of separation and are unrelated to any incident of service.  While the Veteran had a locker fall on him in service and had back muscle spasm following it, and complained of recurring problems on service discharge examination in September 1967, he currently has degenerative disc disease, arthritis, and spondylolisthesis, yet his X-rays in service were negative for these, as was his service discharge examination in September 1967.  Furthermore, these were not shown prior to June 2006.  Even more, the VA examiner in February 2014 opined that it was not likely that the Veteran's current back conditions were related to service, as the mechanism of injury in service was not the type that would have caused chronic degenerative changes of lumbosacral spine arthritis and degenerative disc disease with radiculopathy which were present on multiple spinal levels.  The examiner also opined that the Veteran's spondylolisthesis of L5 over S1 was not likely due to  service back injuries, since X-rays in September 1964 did not show any pars interarticularis defects or injuries.  All of this is probative evidence indicating that the Veteran's current lumbar spine degenerative disc disease, arthritis, and spondylolisthesis were not manifest in service or within 1 year of separation and are unrelated to service.  The opinions of the examiner in 2007, while without a stated rationale, were similarly negative.  

Secondly, the Board concludes that the Veteran's current right hip osteoarthritis was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to any incident of service.  No right hip problems were complained of, treated, or diagnosed in service or within the 1st year post-service.  Furthermore, the Veteran did not complain of right hip problems in available records from post-service dating through 2006, and he indicated on VA examination in February 2014 that he did not have any right hip pain until the mid-1980's.  The first indication of right hip arthritis was in May 2007, when minimal degenerative arthritic changes were shown, and the examiner in February 2014 concluded that it was less likely than not that the Veteran's current right hip condition was due to service.  It was felt to be due to his occupational history superimposed on age progression.  

Last, the Board concludes that the Veteran's current arthritis of his knees was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to any incident of service.  No knee problems were complained of, treated, or diagnosed in service or within 1 year of separation.  The Veteran advised the examiner in 2014 that knee pain began in about 1985.  Furthermore, there are no records showing treatment or diagnosis of it until 2009.  Both the history of pain since 1985 and the arthritis shown by X-rays in 2009 were years after service.  The examiner opined in 2014 that the Veteran's knee arthritis was not related to service or manifest to a compensable degree within 1 year post-service, and in doing so, he noted that there were no reported in-service knee injuries.   

While hip and/or knee disability is claimed as secondary to the lumbar spine disability, service connection is not in effect for lumbar spine disability and so secondary service connection is not possible for the right hip or bilateral knee disability on this basis.  Service connection may only be granted on a secondary basis for a disability which is proximately due to, the result, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  

Based on the evidence and the above analyses, the Board concludes that service connection is not warranted for the currently demonstrated lumbar spine, right hip, and/or bilateral knee disabilities.  While the Veteran may feel that the disabilities at issue are related to service, as reflected by his August 2008 contention that he now has a lot of low back pain as a result of a double wall locker hitting him in service, he is not competent to opine on the complex matters of medical causation which are at issue.  Medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only medical opinions of record indicate that the current problems are not related to service.  The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for lumbar spine disability is denied.

Service connection for right hip disability is denied.

Service connection for bilateral leg disability is denied.



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


